         Case 2:17-cv-00247-JNP Document 37 Filed 11/08/18 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF UTAH


 TRAVELPASS GROUP, LLC,
                                                ORDER OF DISMISSAL WITH
                      Plaintiff,                PREJUDICE
 v.

 BENJAMIN & BROTHERS, LLC, d/b/a
 RESERVATIONS.COM, AND                          Case No. 2:17-cv-00247-JNP-PMW
 RESERVATIONS TECHNOLOGIES, INC.,
                                                District Judge Jill N. Parrish
                      Defendants.               Magistrate Judge Paul M. Warner




       This matter is before the court on the Notice of Voluntary Dismissal filed by Plaintiff

TravelPass Group, LLC on November 8, 2018. As the defendants have not filed either answers or

motions for summary judgment, pursuant to Fed. R. Civ. P. 41(a)(1)(A) the court HEREBY

DISMISSES THE ACTION WITH PREJUDICE in accordance with the notice of voluntary

dismissal.

       Signed November 8, 2018

                                           BY THE COURT


                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge
